EXAMINER’S COMMENT
Applicant’s response filed on 19 August 2021 has been entered.
New claims 21-23 have been added. 
The rejections under (i) 35 U.S.C. § 112 and (ii) 35 U.S.C. § 102 have been withdrawn in view of Applicant’s claim amendments and accompanying arguments. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims are free of the prior art, given Applicant’s amendments to the claims, and given the failure of the prior art to teach or reasonably suggest the breeding of the instantly disclosed pepper variety NUN 89006 PPS with its unique genetic complement that resulted in its unique combination of morphological and physiological characteristics listed in Table 1 spanning pages 36-41 of the Specification; parts thereof having the morphological and physiological characteristics of pepper variety NUN 89006 PPS listed in Table 1; tissue cultures thereof having the morphological and physiological characteristics of pepper variety NUN 89006 PPS listed in Table 1; transgene conversions thereof; or methods of culturing, propagating or breeding thereof; and also having the instant breeding history and parents. 

Applicant’s Response to the Request for Information under 37 C.F.R. § 1.105 has been reviewed. A search for the proprietary parents did not recover any pertinent prior art. Since the pepper variety NUN 89006 PPS was previously distinguished phenotypically, the Examiner DID NOT rely upon Applicant’s Rule 105 response for patentability. 



SUMMARY
Claims 1-23 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663